OFFICE OF THE ATI-ORNEY GENERAL   OF TEXAS
                           AUSTIN
I-
GCMLDC-
 --                                    I               n




      dapaztmtmtr      allowed
     i




         '%onorablo0. J. Wild*, p8ge 2




_:
8enorable C. J. Tilde, page 3


         "In other mrda, oould the Oommirsionua Court
    under the salary law pay the Chiai Daputles the $900.00
    per'amum in addition to their regular oampeaaatia
    baaed 03 the last praoeding Federal CansusPa
          Bor oonvenifmoewe quote cot only 3eotion 4a oi
j&rCiole 3902, v. A. c. s., but Seotion 4 6180, as r0ii0w8t

         *AFtlole 3908. Seation 4. Iu ooun’tleshaving a
    population0r sixty thouaaud and 0ne ((10,001)me not
    sore than one hundred thousand (100,000)ihhabltantr,
    first aerlataht or ohlef deputy not to sxaaed lWenty-
    row Hundred ($8400)Dollar8 per anaum; Other a8riatant8,
    deputlas or olerk6 not to exaead Twaaty-onaRundred
    ('#2100.00)Dollar6 psr anma eaoh.
           Waotion 4a. In 00miO8 hayins &:gopulation or
    dxty thousand and one (60,001)and not roro thaa ona
    hundred thousand (100,000)inhabitants aooorrdls(g to
    th8 pra0eehg Feeual mmu~       and 00ntiaLtaga arty
    Or not leas than riftpa      thousand m,ooo) iahabf-
    iant8 lcoordln~ to the prsoedihg Fedaral Canau8,,head8
    of deprtmmts say be allowed by the Ooemi8sion~e
    Court, when in their judgment auoh allowable ir jasti-
    fled, the sum of Two Hundred Dollars   [c@OO) per wnum
    in addition to the amount hereinbefore,authorisadto
    either   First Assistant or Chier Deputy, or other Aasi8t-
    ants, Deputies or Clerks, when suoh head0 or depaytnenta
    am&t,    to be appointed shall hays &xrerloualyramad the
    oounty or political rubdirielonthsreor ror riotlee8
    than two (e) oontlnueusyeam, provided no heads oi
    dapartwnts shelf be M?oatad exospt where the persona
    sought to be appointd.shall be in aatual oharga of
    ROQC department, with Deputies or Aarlstant8,undar his
    Oup~rviaion,or a deprtnlsnt a;-proved by the ocwrt, and
    only In 0rric90 capable of a bana rid8 subdivisioninto
    departments. &I added Lots 1937, 45th Log., p. SESl,
    oh. 290, ( 1."
          We think tbc anewer to your question in in the
negative for the reason that Section 4a, supra, sems to
provide for "he&s of departmente,Ra different offt'oaor
goeitlon from that of First Assistant or Chief Deputy.
fjf        mmorable C. J. Villas,pa@ 4


           mis oonetructionis borne out by the faot that Artlola
      .I   890&i,.eupra,merely provides a mximum salary of ~$2400.
           zFPFG;;t Assietaht or Chief Deputy, WA a maximum salary
                       each iOr other assistants,deFUtie8 or olerks
           per"ann~& in thocsecountlea embraaed in the brackets speoi-
           iled.   Seotion 4 of Artiole 3902 is mended by edding
           Section  4a, which provides for another higher ranking
           position,nazIeIy,*heed8 of de_rartznente,"      and rlxinC
           their marinuumsalary, in auoh aouaties as are emmerateb
           in Seotion 4 of Artiole 3902, having a oity therein of
           58,000 population,aoaording to the preaediqq Pederal
           Canaua. A First Asslatantor Chfef Deputy, as euah,
           oannot get more than the maximm of $24CO., provide6 for
           in Seotion 4 of Artlola 3902, and thr amxdmeat, by adding
           Seotion 4a, dous not help bsaause it does not apply to
           then, but applies only to "heads of departments,Ha a.epa-
           rate po8itlon   altogether from that   OS Chief C1er.kor Chief
           mputy. If this be true, and 111)     think it is, then the
           Commiselonera~Court of Hueoee County oannot inorsaae the
           pay of a Chief Dsputy~#WC. over that provided in Beation 4
           oi Axtiole 5902, for the aimple reason that a Chier Deputy
           does not oome uh&ar the proviefona     of -3eotion 4a, the
           amendmentwith whioh we are hero conosmed.
                     ?&ether Section 4a of Artiale 3902, V. A. C. 9.,
           is oonotftutionalneed not be ahsmreU, ami we refrain
           rr0m eqrreaein3en opinion on its conetitutionelity. Ve
           merely hold that the position ES OhhlM Dewty, oonoernSag
           which you inquire, Is not covered by said Seotion 4a at
           Axtiole 3902, and thererora in no event wald the salery
           of Chlsf Deputy be lnereeaed by thu prooleionaof said
           areotlon.
                                              Poura very truly




               EX'? hSSISTANT
               ATTOFU?EYG?iWUiAL